AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON AUGUST 29, 2014 1-68740 1-10487 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 34 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 35 [ X ] (Check appropriate box or boxes.) HOTCHKIS & WILEY FUNDS (Exact name of Registrant as Specified in Charter) 725 S. Figueroa Street, 39th Floor Los Angeles, California 90017-5439 (Address of Principal Executive Office) (Zip Code) (213) 430-1000 Registrant’s Telephone Number, including Area Code Anna Marie Lopez 725 S. Figueroa Street, 39th Floor Los Angeles, California 90017-5439 (Name and Address of Agent for Service) Copy to: Karin Jagel Flynn, Esq. Joseph M. Mannon, Esq. Vedder Price P.C. 222 North LaSalle Street 26th Floor Chicago, IL 60601 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On August 29, 2014 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Hotchkis & Wiley Funds Prospectus August 29, 2014 Diversified Value Fund Global Value Fund Class I HWCIX Class I HWGIX Class A
